Citation Nr: 1818805	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-43 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In February 2018, the Veteran testified before the undersigned at videoconference hearing.  A transcript is of record.  

The issue of reopening a claim of entitlement to service connection for a stomach condition has been raised by the record during the February 2018 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was a participant in atmospheric nuclear test detonations in 1958 with an estimated exposure to ionizing radiation of 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha), and 2 rem of internal committed dose to the prostate (beta + gamma), totaling 25 rem.

2.  The Veteran's prostate cancer was not incurred in or aggravated by military service.

3.  The Veteran's prostate cancer was not manifested in active service or within one year of the Veteran's discharge from his period of military service and it is not otherwise etiologically related to service, to include in-service radiation exposure during Operation HARDTACK I in the Pacific Proving Ground in 1958.


CONCLUSION OF LAW

The criteria of entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Analysis

The Veteran seeks to establish his entitlement to service connection for prostate cancer which he claims is due to ionizing radiation exposure in service.  The Veteran's military records confirm his participation in an in-service Operation, "HARDTACK I" conducted at the Pacific Proving Ground in 1958, which exposed him to ionizing radiation.  He was diagnosed with prostate cancer in 2011 resulting in radiation treatment.  

Service connection for disability claimed as due to exposure to ionizing radiation during service can be established by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997).  First, there are certain types of cancer that are service connected on a presumptive basis if manifested in a "radiation-exposed" Veteran. 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Prostate cancer is not listed among the presumptive diseases and, thus, these provisions do not apply.

Second, service connection for "radiogenic disease" may be established under 38 C.F.R. § 3.311, which creates special evidentiary development procedures to assist a claimant in developing the claim.  38 C.F.R. § 3.311 provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed Veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health. 38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. 	
§ 3.311(c)(1).

Prostate cancer is listed among the "radiogenic diseases" and, thus, the special development provisions apply.

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service. Dose data is requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 	
38 C.F.R. § 3.311(a)(2). 

If the Under Secretary for Benefits, after considering any opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely or not, or that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall refer the matter to an outside consultant in accordance with paragraph (d) of this section.

As will be discussed further below, in this case, the Under Secretary for Benefits through delegated authority to the Jackson RO, was able to conclude that there is no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.  As a result, referral of this matter to an outside consultant pursuant to 38 C.F.R. § 3.311(d) is not warranted.

Third, service connection may be granted under the general laws governing service connection claims.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 	
38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In general, in order to prevail on the issue of service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service incurrence for certain chronic diseases, such as a malignant tumor, will be presumed if they become manifest to a compensable degree within a year after service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records include no indication of prostate cancer, nor is it contended by the Veteran that his prostate cancer began during active service.  There was no significant abnormality found during his service discharge examination.

VA treatment records show that in 2011, the Veteran was diagnosed with prostate cancer and he was treated with radiation. The Veteran describes participating in Operation HARDTACK I, which was conducted in the Marshall Islands.  See Form RRAIS (JF) (Radiation Risk Activity Sheet) received in December 2011; February 2018 hearing.

The DTRA has confirmed that the Veteran participated in HARDTACK I, which was conducted in the Pacific Proving Ground in 1958.  The DTRA noted that the process for estimating the Veteran's probable exposure involved a conservative theoretical maximum utilizing actual radiation level measurements and technical calculations from atmospheric test detonations, previous established prostate doses, bounding assumptions about exposure scenarios and radiation science fundamentals.  The dose estimates were provided on worst-case parameters and assumptions, not all of which a claimant had encountered, which provided the maximum benefit of doubt to the claimant.  Based on this information and methodology, as well as the Veteran's description of radiation risk activities, the DTRA estimated that the Veteran's ionizing radiation exposure involved 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha), and 2 rem of internal committed dose to the prostate (beta plus gamma).

In an Administrative Decision dated February 2013, it was determined that there was no reasonable possibility that the Veteran's prostate cancer resulted from his in-service radiation exposure.  Citing to the December 2006 memorandum from Chief Public Health and Environmental Hazards Officer which provided instructions for expedited methodology for prostate cancer claims processing using worst-case dose assessment, it was determined that it was unlikely that the Veteran's prostate cancer resulted from his in-service ionizing radiation exposure because the adjusted total prostate dose for Pacific Proving Ground participants (40 rem) is less than the applicable screening doses. 

The Board is not required to refer this claim to Veteran's Health Administration (VHA) because, although this is a Pacific Proving Ground case, and the Veteran was exposed to ionizing radiation at an age less than 25 (he was 20), the Veteran was not diagnosed with prostate cancer less than 25 years after exposure.  Instead, he was diagnosed 53 years after exposure.

There is no competent medical evidence of record showing that the Veteran's prostate cancer had its onset during active service or is related to any in-service disease or injury, including exposure to ionizing radiation.  Medical treatment records regarding his prostate cancer make no mention of any link between this condition and service.

The Board carefully considered the Veteran's lay statements in support of the contention that his prostate cancer is related to his military service, including his description of exposure during his February 2018 hearing.  The Veteran, however, has not been shown to possess medical training or expertise.  The objective evidence of record shows that the Veteran was exposed to low levels of ionizing radiation and an opinion as to whether the Veteran's current residuals of prostate cancer is related to service is not capable of lay observation and requires medical expertise.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board notes the Veteran's testimony that he thought he was exposed to more radiation than the average participant due.  However, the objective test results were based on a worst case scenario exposure situation.  The results assume the Veteran was exposed to the maximum possible radiation present from the testing.  The Veteran's opinion as to having be exposed to more radiation than normal does not change the outcome of this decision.  

In sum, there is no competent medical evidence showing that prostate cancer is related to service or exposure to ionizing radiation and the claim must be denied.  As the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b), 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure, is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


